261 F.2d 225
Alice S. CAMPBELL, as Administratrix of the Estate ofWilliam R. Campbell, also known as William Richard Campbell,deceased; and Townsend L. Schoonmaker, as Administrator ofthe Estate of Alfred G. Schoonmaker, also known as AlfredGarrison Schoonmaker, Jr., deceased, Appellants,v.Rolando J. MATTEUCCI, Administrator of the Estate of Ivan R.Spong, deceased, Appellee.
No. 5951.
United States Court of Appeals Tenth Circuit.
Nov. 29, 1958.

Edmund H. H. Caddy, Brooklyn, N.Y., and Milton S. Seligman, Albuquerque, N.M., for appellants.
James C. Ritchie and Jackson G. Akin, Albuquerque, N.M.  (Rodey, Dickason, Sloan, Akin & Robb, Albuquerque, N.M., on the brief), for appellee.
Before BRATTON, Chief Judge, and PICKETT and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
This was another action arising out of the crash of an airplane near Albuquerque, New Mexico, on February 19, 1955.  The airplane was owned and operated by Trans World Airlines, Inc., a common carrier.  Ivan R. Spong was the pilot in charge of the flight, and William Richard Campbell and Alfred Garrison Schoonmaker, Jr., were passengers.  All three were killed.  The administratrix of the estate of Campbell and the administrator of the estate of Schoonmaker instituted this action against the administrator of the estate of Spong to recover damages for wrongful deaths and for the value of certain personal property lost.  The court entered judgment dismissing the action insofar as recovery for the deaths of Campbell and Schoonmaker were concerned, and awarding recovery for the reasonable value of the personal property lost.  Plaintiffs appealed.


2
On the authority of In re Reilly's Estate, 63 N.M. 352, 319 P.2d 1069; Tilly v. Flippin, 10 Cir., 237 F.2d 364, and Schloss v. Matteucci, 10 Cir., 260 F.2d 16, the judgment is


3
Affirmed.